
	
		II
		110th CONGRESS
		2d Session
		S. 3143
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2008
			Mr. Durbin (for himself
			 and Mrs. Dole) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To assist law enforcement agencies in locating,
		  arresting, and prosecuting fugitives from justice. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Capture Arrest and Transport
			 Charged Fugitives Act of 2008.
		2.FindingsCongress finds the following:
			(1)Nationwide, there
			 are an estimated 2,800,000 to 3,200,000 active Federal, State, and local
			 warrants for the arrest of persons charged with felony crimes.
			(2)State and local
			 law enforcement authorities have insufficient resources to devote to searching
			 for and apprehending fugitives. As a result, large numbers of fugitives evade
			 arrest. State and local law enforcement authorities also lack resources for
			 extraditing fugitives who have been arrested in other States. As a result, such
			 fugitives frequently escape prosecution.
			(3)Increasing the
			 resources available for conducting fugitive investigations and transporting
			 fugitives between States would increase the number of fugitives who are
			 arrested and prosecuted.
			(4)The United States
			 Marshals Service (referred to in this Act as the USMS) plays an
			 integral role in the apprehension of fugitives in the United States, and has a
			 long history of providing assistance and expertise to other law enforcement
			 agencies in support of fugitive investigations.
			(5)(A)Pursuant to the
			 Presidential Threat Protection Act of 2000, the USMS created the Regional
			 Fugitive Task Force (referred to in this Act as the RFTF)
			 program. Through the RFTFs, the USMS combines the efforts and resources of
			 Federal, State, and local law enforcement authorities for the purpose of
			 locating and apprehending fugitives.
				(B)Between 2002 and 2006, the USMS
			 established 6 RFTFs—
					(i)the New York/New Jersey RFTF, based
			 in New York, NY;
					(ii)the Pacific Southwest RFTF, based
			 in Los Angeles, CA;
					(iii)the Great Lakes RFTF, based in
			 Chicago, IL;
					(iv)the Southeast RFTF, based in
			 Atlanta, GA;
					(v)the Capital Area RFTF, based in
			 Washington, DC; and
					(vi)the Gulf Coast RFTF, based in
			 Birmingham, AL.
					(6)More than 230
			 Federal, State, and local law enforcement agencies have partnered with the 6
			 RFTFs, creating a force multiplier that significantly expands
			 the capacity of each agency to locate and apprehend fugitives. Since their
			 inception, these 6 RFTFs have arrested approximately 90,000 Federal and State
			 felony fugitive arrests. However, the USMS has not received significant
			 resources for developing additional RFTFs since 2006.
			(7)(A)The USMS believes that
			 the following geographic areas of the United States would benefit from the
			 creation of an RFTF:
					(i)The Carolinas.
					(ii)The Caribbean.
					(iii)Texas.
					(iv)New England.
					(v)Florida.
					(vi)Northern California.
					(vii)The Heartland.
					(viii)Michigan and Ohio.
					(ix)Pacific Northwest.
					(x)Mountain.
					(xi)Mid-Atlantic.
					(xii)Southwest.
					(B)The establishment of RFTFs in each of
			 these additional regions would enable the USMS to provide effective fugitive
			 location and apprehension assistance to every state and territory in the United
			 States.
				(8)The USMS utilizes
			 the Justice Prisoner and Alien Transportation Service (referred to in this Act
			 as the JPATS) to transport Federal detainees and prisoners. It
			 also makes JPATS available to a very limited number of State and local law
			 enforcement agencies on a reimbursable, space-available basis for the purpose
			 of transporting a fugitive from the place where the fugitive was arrested to
			 the jurisdiction that issued the warrant for the fugitive’s arrest. Through
			 JPATS, these agencies are able to reduce the cost of extradition
			 significantly.
			(9)Expanding JPATS
			 so that the USMS can make it available to all State and local law enforcement
			 agencies that participate in a RFTF would lower the cost of transporting
			 fugitives for extradition and lead to the prosecution of a greater number of
			 fugitives.
			(10)Since 1967, the
			 Federal Bureau of Investigation has operated the National Crime Information
			 Center (referred to in this Act as the NCIC), which administers
			 a nationwide database containing criminal history information from the Federal
			 Government and the States, including outstanding arrest warrants. The NCIC
			 database allows a law enforcement officer who stops a person in one State to
			 obtain information about a warrant for that person issued in another State. It
			 contains approximately 1,300,000 felony and misdemeanor warrants. It is missing
			 over half of the country’s 2,800,000 to 3,200,000 felony warrants, including
			 warrants for hundreds of thousands of violent crimes.
			(11)A State’s
			 failure to enter a warrant into the NCIC database enables a fugitive to escape
			 arrest even when the fugitive is stopped by a law enforcement officer in
			 another State, because such officer did not have accurate information about the
			 warrant. Many such fugitives go on to commit additional crimes. In addition,
			 they pose a danger to officers who encounter them but have no knowledge of
			 their pending charges or record of fleeing law enforcement authorities.
			(12)Improving the
			 completeness of the warrant records in the NCIC database would enable law
			 enforcement officers to identify and arrest a larger number of fugitives and
			 would improve the safety of these officers.
			3.DefinitionsAs used in this Act, the following
			 definitions shall apply:
			(1)Active
			 warrantThe term active warrant means a warrant that
			 has not been cleared.
			(2)Clear a
			 warrantThe term clear a warrant means the execution
			 of a warrant by arrest or a determination by a law enforcement agency that a
			 warrant has already been executed or that the subject of a warrant is
			 incarcerated or deceased.
			(3)Felony
			 warrantThe term felony warrant means a warrant for
			 a crime that is punishable by a term of imprisonment exceeding 1 year, whether
			 or not the jurisdiction that issued the warrant anticipates extradition.
			(4)Serious
			 misdemeanor warrantThe term serious misdemeanor
			 warrant means a warrant for a crime that is punishable by a term of
			 imprisonment for 1 year or less but that involves domestic violence, as
			 described in section 921(a)(33)(A)(ii) of title 18, United States Code, or
			 child pornography as defined in section 2256 of title 18, United States Code,
			 whether or not the jurisdiction that issued the warrant anticipates
			 extradition.
			(5)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa,
			 Guam, the Northern Mariana Islands, and any Indian Tribe that performs law
			 enforcement functions, as determined by the Secretary of the Interior.
			(6)Unit of local
			 governmentThe term unit of local government
			 means—
				(A)any city, county,
			 township, borough, parish, village, or other general purpose political
			 subdivision of a State; or
				(B)any law
			 enforcement district or judicial enforcement district that is established under
			 applicable State law and has the authority to, in a manner independent of other
			 State entities, establish a budget and impose taxes.
				IExpansion of the
			 United States marshal service fugitive apprehension program
			101.Authorization
			 of funding for additional United States marshal service regional fugitive task
			 forcesSection 6(b) of the
			 Presidential Threat Protection Act of 2000 (28 U.S.C. 566 note; Public Law
			 106–544) is amended by striking and $10,000,000 for each of fiscal years
			 2008 through 2012 and inserting “$10,000,000 for fiscal year 2008, and
			 $50,000,000 for each of fiscal years 2009 through 2012 and $25,000,000 for each
			 of fiscal years 2013 through 2015 for—
				
					(1)hiring
				senior-level criminal investigator deputy marshals and administrative analysts
				to increase the staffing of the 6 existing Regional Fugitive Task
				Forces;
					(2)establishing new
				Regional Fugitive Task Forces in the areas of the country not currently served
				by existing Regional Fugitive Task Forces;
					(3)hiring
				senior-level criminal investigator deputy marshals and administrative analysts
				to staff each new Regional Fugitive Task Force established under this
				section;
					(4)hiring
				senior-level criminal investigator deputy marshals to increase the staffing of
				the United States Marshals Service Technical Operations Group, which provides
				electronic and air surveillance in support of fugitive investigations;
					(5)providing
				training facilities and enhancing training opportunities for Federal, State,
				and local task force officers from agencies that participate in the Regional
				Fugitive Task Forces; and
					(6)other activities
				related to those described in paragraphs (1) through (5).
					Any funds
				made available under this subsection shall remain available until
				expended..
			102.Authorization
			 of funding for fugitive extraditions
				(a)AuthorizationThe
			 Attorney General shall assist States and units of local government that
			 participate in a Regional Fugitive Task Force by securing transportation
			 services for the extradition of fugitives via the United States Marshal Service
			 Justice Prisoner and Alien Transportation Service.
				(b)FundingThere
			 are authorized to be appropriated to carry out this section $2,000,000 for each
			 of fiscal years 2009 through 2015. Any funds made available under this section
			 shall remain available until expended.
				IIExtradition
			 assistance and transmittal of warrants to the NCIC
			201.Extradition
			 assistance to States
				(a)Grant
			 assistance
					(1)Authorization
			 of grant assistance
						(A)In
			 generalThe Attorney General shall, subject to subsection (b)(2),
			 make grants to States for periods of 1 year per grant which shall be used by
			 the States and units of local government to extradite a person from another
			 State for prosecution.
						(B)Set
			 asideUp to 5 percent of the grant funding available under this
			 section may be reserved for Indian tribal governments, including tribal
			 judicial systems.
						(2)Matching
			 fundsThe Federal share of a grant received under this section
			 may not exceed 80 percent of the costs of a program or proposal funded under
			 this title unless the Attorney General waives, wholly or in part, the
			 requirements of this paragraph in the event of extraordinary
			 circumstances.
					(3)Conditions
						(A)First
			 periodDuring the 2-year period beginning 3 years after the date
			 of enactment of this Act—
							(i)a
			 State shall not be eligible to receive a grant under this section if it
			 provides less than 50 percent of the records required to be provided under this
			 section, as determined for the State by the Attorney General under subsection
			 (d), or fails to provide an estimate of the total number of active felony and
			 serious misdemeanor warrants issued by the State and units of local government
			 within the State, as required by subsection (b); and
							(ii)a
			 State shall not provide any portion of a grant received under this section to a
			 unit of local government that provides to the NCIC less than 50 percent of the
			 total number of serious misdemeanor and felony warrants that it has issued, as
			 determined by the State and consistent with the method determined by the
			 Attorney General in subsection (d).
							(B)Second
			 periodDuring the 2-year period beginning 5 years after the date
			 of enactment of this Act—
							(i)a
			 State shall not be eligible to receive a grant under this section if it
			 provides less than 70 percent of the records required to be provided under this
			 section, as determined for the State by the Attorney General under subsection
			 (d), or fails to provide an estimate of the total number of active felony and
			 serious misdemeanor warrants issued by the State and units of local government
			 within the State, as required by subsection (b); and
							(ii)a
			 State shall not provide any portion of a grant received under this section to a
			 unit of local government that provides to the NCIC less than 70 percent of the
			 total number of serious misdemeanor and felony warrants that it has issued, as
			 determined by the State and consistent with the method determined by the
			 Attorney General in subsection (d).
							(C)Third
			 periodAfter the expiration of the period referred to in
			 subparagraph (B)—
							(i)a
			 State shall not be eligible to receive a grant under this section if it
			 provides less than 90 percent of the records required to be provided under this
			 section, as determined for the State by the Attorney General under subsection
			 (d), or fails to provide an estimate of the total number of active felony and
			 serious misdemeanor warrants issued by the State and units of local government
			 within the State, as required by subsection (b); and
							(ii)a
			 State shall not provide any portion of a grant received under this section to a
			 unit of local government that provides to the NCIC less than 90 percent of the
			 total number of serious misdemeanor and felony warrants that it has issued, as
			 determined by the State and consistent with the method determined by the
			 Attorney General in subsection (d).
							(D)Minimum
			 requirementA unit of local government may not be eligible to
			 receive a portion of a grant received by the State under this section unless,
			 during the 1 year period covered by the grant, the unit of local government has
			 already extradited a number of persons from other States for prosecution that
			 is equal to or greater than the average of the number of persons extradited
			 during the 3 year period immediately preceding the date of enactment of this
			 Act.
						(E)OversightAs
			 a condition of receiving a grant under this section, a State shall—
							(i)specify the
			 project or projects for which grant amounts will be used;
							(ii)use such amounts
			 only as specified; and
							(iii)maintain and
			 report such data, records and information (programmatic and financial) as the
			 Attorney General may require.
							(F)AuditThe
			 Attorney General or the Inspector General of the Department of Justice may
			 conduct an audit of a State or unit of local government to ensure compliance
			 with the provisions of this subsection concerning the conditions for receiving
			 grant money and subsection (b)(1) concerning the use of the Attorney General’s
			 methodology to estimate the number of warrants. A State or unit of local
			 government that violates this subsection shall be liable to the Attorney
			 General for the full amount of the grant received under this section or any
			 portion of the grant found to be appropriate given the findings of the audit or
			 the nature of the violation.
						(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $50,000,000 for each of fiscal years 2009 through
			 2015.
					(b)State
			 estimates
					(1)In
			 generalTo assist the Attorney General in making a determination
			 under subsection (a) concerning eligibility to receive a grant and section
			 202(d)(2) concerning the allocation of grants, and not later than 180 days
			 after the date of the enactment of this Act and annually thereafter on a date
			 designated by the Attorney General, each State shall provide the Attorney
			 General with a reasonable estimate, as calculated by a method determined by the
			 Attorney General, of the total number of active felony and serious misdemeanor
			 warrants issued by the State and by local jurisdictions within the State,
			 regardless of the age of the warrants.
					(2)Failure to
			 provideA State that fails to provide an estimate described in
			 paragraph (1) by the date required under such paragraph shall be ineligible to
			 receive any funds under subsection (a), until such date as it provides such
			 estimate to the Attorney General.
					(c)Transmittal of
			 warrants to the NCIC
					(1)AvailabilityEach
			 State shall make electronically available to the NCIC all serious misdemeanor
			 and felony warrants issued by the State and by local jurisdictions within the
			 State.
					(2)State
			 updateEach State, on being made aware that an active serious
			 misdemeanor or felony warrant has been cleared, shall, as soon as practicable,
			 provide an update to the NCIC consistent with the NCIC’s rules and
			 policies.
					(3)NCIC
			 updateUpon receiving an update under paragraph (2), the NCIC
			 shall ensure that the records in the NCIC database are updated within 15 days
			 of receipt.
					(d)Determination
			 of transmittal performanceThe Attorney General, for the purposes
			 set forth in this section and section 202, shall determine the percentage of
			 the total number of serious misdemeanor and felony warrants provided by a State
			 to the NCIC and the method to be used by the States for determining the
			 percentage of the total number of such warrants provided by a unit of local
			 government to the NCIC.
				(e)Attorney
			 general report
					(1)In
			 generalNot later than January 31 of each year, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report—
						(A)containing the
			 estimates submitted by the States under subsection (b);
						(B)describing the
			 progress of States in making warrants electronically available to the NCIC
			 pursuant to the requirements of subsection (c); and
						(C)describing the
			 practices of the States regarding the collection, maintenance, automation, and
			 transmittal of serious misdemeanor and felony warrants to the NCIC, that the
			 Attorney General considers to be best practices.
						(2)Best
			 practicesNot later than January 31 of each year, the Attorney
			 General shall also provide the information regarding best practices, referred
			 to in paragraph (1)(C), to each State submitting information to the
			 NCIC.
					202.Implementation
			 assistance to States
				(a)Authorization
			 of grant assistance
					(1)In
			 generalThe Attorney General shall make grants to States in a
			 manner consistent with the National Criminal History Improvement Program, which
			 shall be used by the States to establish or upgrade information and
			 identification technologies for serious misdemeanor and felony warrants,
			 including technologies used by local governments and State and local
			 courts.
					(2)Set
			 asideUp to 5 percent of the grant funding available under this
			 section may be reserved for Indian tribal governments, including tribal
			 judicial systems.
					(b)Use of grant
			 amountsGrants awarded to States or Indian tribes under this
			 section may only be used to—
					(1)carry out, as
			 necessary, assessments of the capabilities of the courts and law enforcement
			 agencies of a State to automate and transmit serious misdemeanor and felony
			 warrants to the NCIC;
					(2)implement
			 policies, systems, and procedures for the automation and transmission of
			 serious misdemeanor and felony warrants to the NCIC;
					(3)create electronic
			 systems which provide accurate and up-to-date information on serious
			 misdemeanor and felony warrants to the NCIC;
					(4)supply accurate
			 and timely information to the NCIC concerning serious misdemeanor and felony
			 warrants; and
					(5)collect and
			 analyze data needed to demonstrate levels of State compliance with this
			 Act.
					(c)Condition
					(1)In
			 generalAs a condition of receiving a grant under this section, a
			 State shall specify the projects for which grant amounts will be used, and
			 shall use such amounts only as specified.
					(2)ViolationA
			 State that violates this subsection shall be liable to the Attorney General for
			 the full amount of the grant received under this section.
					(d)Authorization
			 of appropriations
					(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section $10,000,000 for each of fiscal years 2009 through 2013.
					(2)Allocations
						(A)In
			 generalFor fiscal years 2009 and 2010, the Attorney General
			 shall endeavor to allocate at least 50 percent of the authorized appropriations
			 to those States providing to the NCIC more than 50 percent of their total
			 serious misdemeanor and felony warrants, as determined for each State by the
			 Attorney General under section 201(d). For fiscal years 2011, 2012, and 2013,
			 the Attorney General shall endeavor to allocate at least 50 percent of the
			 authorized appropriations to those States providing to the NCIC more than 70
			 percent of their total serious misdemeanor and felony warrants, as determined
			 for each State by the Attorney General under section 201(d).
						(B)AdjustmentsThe
			 allocations in this paragraph shall be subject to the discretion of the
			 Attorney General, who shall have the authority to make adjustments to the
			 distribution of the authorized appropriations as necessary to maximize
			 incentives for State compliance with section 201(c).
						
